DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 09 August 2022 to the previous Office action dated 12 May 2022 is acknowledged.  Pursuant to amendments therein, claims 2-3 and 6-17 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained herein as set forth below.

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected processes, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 April 2021.
	Claims 2-3, 6-9, and 14-17 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (US 2016/0000676 A1; published 07 January 2016; of record) in view of Kitamura (US 2014/0349009 A1; published 27 November 2014; of record).
Kuramoto et al. discloses a solid powder foundation cosmetic composition comprising 5 wt% of a component A powder of Production Example 1; and component B comprising talc, mica, and zinc oxide (Example 2; Table 1-1; paragraph [0066]) wherein the N-medium-chain-acyl basic amino acid powder of Production Example 1 (i.e., component A) is mixed with the inorganic powder (i.e., component B) in a mixer and pressed to give a solid powder foundation (i.e., pressed powder, solid foundation) (paragraph [0067]) wherein Production Example 1 is Nε-monooctanoyl-L-lysine powder (paragraph [0053]) wherein component B may be coated with component A (paragraph [0051]) wherein the cosmetic composition may be used as a face (i.e., foundation) primer or face powder (paragraph [0049]).
Kuramoto et al. does not disclose average particle size or specific surface area as instantly claimed.
Kitamura discloses cosmetic (title) such as foundation (paragraph [0071]) comprising coated flaky (i.e., form of a plate) particles (abstract; claim 1) wherein the flaky particles are preferably formed of an inorganic material for example mica (paragraph [0023]; claim 6) wherein the pigment (i.e., coated flaky particles) has a specific surface area of 5 m2/g or less (claim 4) and an average particle size of 10-300 µm (claim 5).
A person of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Kuramoto et al. and Kitamura by making the inorganic coated powder of Kuramoto et al. as discussed above such as the mica coated powder of Kuramoto et al. as discussed above, having a specific surface area of 5 m2/g or less and an average particle size of 10-300 µm using flaky inorganic material particles such as mica therein as suggested by the teachings of Kitamura as discussed above, with a reasonable expectation of success, with the predictable result of forming a foundation cosmetic composition having particles therein with suitable shape, size, and specific surface area for use in cosmetics such as foundation, given that the coated flaky particles of Kitamura are of suitable shape, size, and specific surface area for use in cosmetics such as foundation.  See MPEP 2143(I)(B).
Such range of specific surface area of 5 m2/g or less overlaps the claimed range of 1-700 m2/g, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 3, although Kuramoto et al. does not disclose a specific embodiment that explicitly describes the Nε-monooctanoyl-L-lysine as coating the inorganic powder, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kuramoto et al. as discussed above and to make the composition of Kuramoto et al. in view of Kitamura as discussed above wherein the Nε-monooctanoyl-L-lysine component A coats the inorganic powder component B, with a reasonable expectation of success.
Regarding claim 15, although Kuramoto et al. does not disclose a specific embodiment that explicitly describes the Nε-monooctanoyl-L-lysine as component A used in a foundation primer, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kuramoto et al. as discussed above and to make the composition as discussed above using Nε-monooctanoyl-L-lysine component A and inorganic powder component B as a face (i.e., foundation) primer, with a reasonable expectation of success.

Claims 2-3, 6-9, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (U.S. Patent No. 4,640,943; issued 03 February 1987; of record) in view of Kitamura.
Meguro et al. discloses an inorganic composition of improved characteristics comprising a particulate (i.e., powder) inorganic substance whose surface is modified (i.e., coated) by an N-acylated lysine (claim 1) wherein the N-acylated lysine may be Nε-octanoyl-lysine or Nε-lauroyl-lysine or mixtures thereof (claim 5) wherein the composition is in a cosmetic formulation (claim 6) wherein the inorganic substance may be talc, zinc oxide, mica, or silica (claim 7) wherein the basic amino acid (e.g., lysine)
may be optically active (column 7 lines 33-34) such as L-lysine (Examples 1-9) wherein the amount of the fatty acid salt of the basic amino acid (e.g., Nε-octanoyl-lysine) is 0.1-10 wt% based on the amount of the inorganic substance (i.e., (0.1/100.1)x100% to (10/110)x100% = about 0.1-9 wt% based on the total mass of the composition) (column 9 lines 64-68) wherein the cosmetic may be face powder, solid powder, foundation, or solid foundation (column 6 lines 62-66; Example 10).
	Although Meguro et al. does not disclose a specific embodiment comprising Nε-octanoyl-L-lysine, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Meguro et al. as discussed above and to make the composition of Meguro et al. comprising powder of talc, zinc oxide, mica, or silica surface modified/coated with about 0.1-9 wt% Nε-octanoyl-L-lysine or a mixture of Nε-octanoyl-L-lysine and Nε-lauroyl-L-lysine in a cosmetic formulation of face powder, solid powder, foundation, or solid foundation, with a reasonable expectation of success.
Meguro et al. does not disclose average particle size or specific surface area as instantly claimed.
Kitamura discloses cosmetic (title) such as foundation (paragraph [0071]) comprising coated flaky (i.e., form of a plate) particles (abstract; claim 1) wherein the flaky particles are preferably formed of an inorganic material for example mica (paragraph [0023]; claim 6) wherein the pigment (i.e., coated flaky particles) has a specific surface area of 5 m2/g or less (claim 4) and an average particle size of 10-300 µm (claim 5).
A person of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Meguro et al. and Kitamura by making the inorganic coated powder of Meguro et al. as discussed above such as the mica coated powder of Meguro et al. as discussed above, having a specific surface area of 5 m2/g or less and an average particle size of 10-300 µm using flaky inorganic material particles such as mica therein as suggested by the teachings of Kitamura as discussed above, with a reasonable expectation of success, with the predictable result of forming a foundation cosmetic composition having particles therein with suitable shape, size, and specific surface area for use in cosmetics such as foundation, given that the coated flaky particles of Kitamura are of suitable shape, size, and specific surface area for use in cosmetics such as foundation.  See MPEP 2143(I)(B).
Such range of specific surface area of 5 m2/g or less overlaps the claimed range of 1-700 m2/g, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	
Response to Arguments
Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive.
Applicant argues that Kuramoto et al. and Meguro et al. do not specifically describe a composite powder modified with Nε-octanoyl-L-lysine and do not suggest the content of Nε-octanoyl-L-lysine with respect to the total mass of the composite powder (remarks page 6).  In response, Kuramoto et al. and Meguro et al. do in fact suggest particulate/powder inorganic substance surface modified or coated by N-medium-chain-acyl basic amino acid or N-acylated lysine such as Nε-octanoyl-L-lysine as set forth in the obviousness rejections.  Moreover, Kuramoto et al. suggests that the powder comprises 5 wt% component A such as Nε-octanoyl-L-lysine, and Meguro et al. suggests that the particulate powder comprises about 0.1-9 wt% Nε-octanoyl-L-lysine, as set forth in the obviousness rejections.
Applicant argues that the average particle size and specific surface area of the composite powder vary depending on the type, the property, the amount, and the like of a modifier to be used for the modification and therefore the particle diameter and specific surface area of the composite powder of amended claim 2 cannot be predicted from the disclosure of the particle diameter and the specific surface area of the composite powder in Kitamura in which a flaky inorganic powder is coated with metal oxide (remarks page 6).  In response, Kitamura suggests that a specific surface area of 5 m2/g or less and an average particle size of 10-300 µm are suitable for coated flaky particles used in cosmetics such as foundation, and thus it would have been obvious to make the coated flaky particles of Kuramoto et al and Meguro et al. using such specific surface area and average particle size, as set forth in the obviousness rejections.
Applicant argues that amended claim 2 cannot be easily envisaged from the disclosures of the prior art because Kitamura discloses particle diameter and specific surface area for purposes of enhancing brightness and chromaticness whereas specific surface area of the present application is for purposes of superior dispersibility, caking property, and texture, water-repellency, adhesiveness, and transparency (remarks page 7).  In response, per MPEP 2144(IV), such a rationale different from applicant’s is permissible in an obviousness rejection, as it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617